                                                                                        FILED
                                                                                     IN CLERK'S OFFICE
UNITED STATES DISTRICT COURT                                                 U.S.   0ISTMICT COURT E.0.N.Y.
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
DAVID MICHAEL TROTMAN, JR.,
                                                                             *        OCT 22 2C18       *
                                                                             LONG ISLAND OFFICE
                                   Plaintiff,
                                                                           ORDER
                 -against-                                                 18-CV-3577 (JFB) (SIL)

THOMAS LOMBARDY, VARIOUS SUPERVISORS,
(SGTS.), UNNAMED SECURITY OFFICERS,
ERROL TOULMON,

                                   Defendants.
-----------------------------------------------------------------------X
JOSEPH F. BIANCO, District Judge:

        On June 15, 2018, incarcerated prose plaintiff David Michael Trotman, Jr. ("plaintiff')

filed a civil rights complaint pursuant to 42 U.S.C. § 1983 ("Section 1983") together with an

application to proceed informa pauperis. However, plaintiff did not file the required Prisoner

Litigation Reform Act authorization form ("PLRA"). Accordingly, by Notice of Deficiency

dated June 19, 2018 ("Notice"), plaintiff was instructed to complete and return the enclosed

PLRA within fourteen (14) days from the date of the Notice in order for his case to proceed. On

June 27, 2018 and on August 29, 2018, plaintiff filed the PLRA.

        Upon review of the application to proceed informa pauperis, the Court finds that

plaintiff is qualified to commence this action without prepayment of the filing fee. Accordingly,

plaintiffs application to proceed informa pauperis is granted. The Court orders service of the

summonses and complaint on the defendants by the United State Marshal Service ("USMS").

However, the USMS will not be able to serve the unnamed defendants without more information.

Given plaintiffs prose status, together with the Second Circuit's instruction that that district

courts must provide incarcerated pro se litigants with reasonable assistance in investigating the


                                                         1
identity of"John Doe" officers, see Valentin v. Dinkins, 121 F.3d 72, 76 (2d Cir. 1997) (per

curiam), the Court hereby: (1) orders that the Clerk of Court serve a copy of the complaint and

this Order on the Suffolk County attorney; and (2) requests that the Suffolk County attorney

attempt to ascertain the full names of the individuals alleged to have interacted with plaintiff as

described in the complaint.

         The Suffolk County attorney is requested to provide the full names of these individuals

and the address(es) at which they can be served to the Court and to the plaintiff within thirty (30)

days of the date of this Order. Once the information is provided to the Court, plaintiffs

complaint shall be deemed amended to reflect the unnamed defendants' full names, summonses

shall be issued to such defendants, and the USMS shall serve them.

         The Clerk of Court shall mail a copy of this Order to the plaintiff. The Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order would not be taken in good

faith, and in forma pauperis status is therefore denied for the purpose of any appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:          October :)1, 2018
                Central Islip, New York




                                                  2
